DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               STEVEN COCCARO and SHARON COCCARO,
                            Appellants,

                                     v.

                GEICO GENERAL INSURANCE COMPANY,
                            Appellee.

                               No. 4D21-1797

                           [October 20, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 502014CA002048.

   Daniel G. Williams and Geoff Stahl of Gordon & Partners, Palm Beach
Gardens, Jeffrey M. Liggio of Liggio Law, P.A., West Palm Beach, and Philip
M. Burlington and Adam Richardson of Burlington & Rockenbach, P.A.,
West Palm Beach, for appellants.

   Frank A. Zacherl of Shutts & Bowen LLP, Miami, and Garrett A. Tozier
of Shutts & Bowen LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.